         Case 4:19-cv-00006-JTJ Document 22 Filed 10/14/20 Page 1 of 2



                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

JENNIFER J. SMITH,
                                            NO.: CV-19-06-GF-BMM-JTJ
             Plaintiff,

vs.

ANDREW SAUL, Commissioner of                ORDER AWARDING EAJA FEES
Social Security Administration,

             Defendant.


             Plaintiff Jennifer J. Smith (“Smith”), by and through her attorney,

John E. Seidlitz, Jr., moves under the Equal Access to Justice Act ("EAJA"), 28

U.S.C. §2412(d), for attorney fees incurred in prosecuting her Social Security

appeal. She requests $10,406.18 in fees.

             Defendant Commissioner of Social Security ("Commissioner") does

not object to Smith’s application for fees in this amount.

             IT IS HEREBY ORDERED that attorney fees in the amount of

$10,406.18 shall be awarded to Plaintiff pursuant to the Equal Access to Justice

Act, 28 U.S.C. §2412. Attorney fees will be paid to Plaintiff’s attorney, dependent

upon verification that Plaintiff has no debt which qualifies for offset against the

awarded fees, pursuant to the Treasury Offset Program as discussed in Astrue v.

Ratliff, 130 S.Ct. 2521 (2010).

                                       1
         Case 4:19-cv-00006-JTJ Document 22 Filed 10/14/20 Page 2 of 2



             If Plaintiff has no such debt, then the check shall be made out to

Plaintiff’s attorney and mailed to Plaintiff’s attorney’s office as follows:

      Seidlitz Law Office
      P.O. Box 1581
      Great Falls, MT 59403-1581

If Plaintiff has a debt, then the check for any remaining funds after offset of the

debt shall be made to Plaintiff’s attorney and mailed to Plaintiff’s attorney’s office

at the address stated above.

             DATED this 14th day of October, 2020.




                                       2
